                                   IN THE UNITED STATES DISTRICT COURT
                               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                           CHARLOTTE DIVISION
                                           3:17-CR-00078-RJC-DSC
                USA                                         )
                                                            )
                    v.                                      )              ORDER
                                                            )
                CHRISTOPHER MICHAEL                         )
                PARTLOW
                                                            )

                         THIS MATTER is before the Court on the defendant’s Motion for

               Compassionate Release, (Doc. No. 53), which he claims follows his request for relief

               from the warden of his institution.

                         Local Criminal Rule 47.1(D) provides that the government is not required to

               respond to pro se motions unless ordered by the Court.

                         IT IS, THEREFORE, ORDERED that the government shall file a response to

               the Motion for Compassionate Release within fourteen (14) days of the entry of this

               Order.



Signed: June 29, 2020




                         Case 3:17-cr-00078-RJC-DSC Document 54 Filed 06/29/20 Page 1 of 1
